DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  line 2, replace “an” with “a” in “an radial axis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The language of claim 11 is found indefinite due to the limitation of, in part, “at least one of the first plurality of abrasive particles and the second plurality of abrasive particles are configured to be oriented in an upright position”; which is followed by the limitation of, in part, “having a minor surface disposed on a backing a major surface disposed at least 70 degrees to the backing”. It is well recognized that an “upright” position is at 90 degrees to the backing. Although “at least 70 degrees” includes 90 degrees, it also includes angles between 70 and 90 and even higher than 90 degrees.
	For the purpose of examination, it is assumed that the particles are oriented in a generally, but not perfectly, “upright” position, because an upright position mean a position/orientation at 90 degrees to the backing; it is assumed that the particles are generally are in an upright position. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0290147 to Seth et al. (hereinafter Seth) submitted in the IDS filed on 08/06/2019.

With respect to claim 1, Seth discloses abrasive articles comprising a backing having adhesive layers such as make coat and size coat (abstract, throughout the reference, but in particular, [0117]-[0118], [0145], [0147]), applied onto one of the major surfaces of the backing, wherein a plurality of shaped abrasive particles ([0081]-[0082]) are applied and assembled onto the backing, using the adhesive layer(s), based on, at least, one predetermined orientation ([0125]-[0136] and [0172]-[0178]). Seth discloses different embodiments such as those displayed in Figures 5 and 6, wherein the shaped abrasive particles are arranged in such a way that there are different rows of shaped abrasive particles having different orientations (Figures 5, and 6, [0186]-[0190]). In each Figure, one of the rows can be taken to read on the claimed “first plurality of abrasive particles” and another row can be taken to read on the claimed “second plurality of abrasive particles” wherein, considering the two-dimensions shown in said Figures, each row is spaced apart from the other row in the x-axis, and wherein both rows extend in similar paths to one another with respect to the y-axis. It is noted that in Figure 5, the x-axis can be considered the vertical axis in the two-dimensional diagram or that the two-dimensional diagram can simply be rotated to match an x-axis in horizontal line and the y-axis in a transverse direction. For Figure 6, the x-axis can be considered the horizontal axis and the y-axis would be the vertical axis which transverses on the x-axis. Thus, each Figures, i.e. Fig. 5 and 6, clearly renders the recitation of the last, almost, four lines of claim 1 obvious especially in light of the fact that each row in said Figures is taken to differ from the other row in composition, especially in light of the fact that Seth discloses that the different predetermined positions ([0119]-[0120]) of the shaped abrasive particles can differ significantly in their composition ([0123]). According to the language of claim 1, the “first plurality of abrasive particles” and the “second plurality of abrasive particles” can differ in at least one of a size, average weight, a composition chemistry, and shape. 
With respect to what axis to be considered as x and which one as y, it is important to note that each of the Figures 5 or 6 can be rotated if needed; what is important to consider is that in a two-dimensional surface, one axis is considered y-axis while the other which is being transverse to the y-axis, to be considered as x-axis. The z-axis would be orthogonal to both x-axis and y-axis; it should be noted that the Figures are two-dimensional.
Seth, additionally, discloses that the predetermined orientation/distribution can be a controlled, non-uniform or a controlled uniform distribution, or a combination thereof ([0125]) and that exemplary predetermined orientation characteristics can include predetermined rotational orientation, a predetermined lateral orientation, a predetermined longitudinal orientation, a predetermined vertical orientation, a predetermined tip height, and a combination thereof ([0136]). The reference is open to a rotational orientation, as one of the predetermined orientation, and as such, there is an implied z-axis to the orientation of the shaped abrasive particles. 
As such, the limitation of claim 1 is rendered obvious. 

With respect to claim 2, Seth discloses that the predetermined orientation can be at least rotational ([0125]-[0136] and [0172]-[0178]) but that it does not have to be uniform ([0125]). Therefore, this clearly renders a random rotational orientation of the shaped abrasive particles about the z-axis obvious; it is noted that the presence of a z-axis was rendered obvious above wherein a rotational orientation takes place. In fact, everything has three-dimensional. Also, although Figures 5, and 6 show a uniform and controlled orientation of the shaped abrasive particles, Seth clearly discloses that the orientation can be non-uniform ([0125]) but controlled; therefore, a random orientation about z-axis but within a defined range is well within the scope of one ordinary skill in the art based on the teachings of Seth. The disclosure of controlled, non-uniform distribution of the particles is disclosed for all the predetermined distributions and is not only limited to an orientation about the z-axis.

With respect to claim 3, considering the fact that Seth discloses that the predetermined distribution or orientation of the shaped abrasive particles can be controlled but non-uniform ([0125]-[0136] and [0178]), and that this disclosure is taken to apply to all axis, the reference is seen to render the distribution/orientation of the different types of shaped abrasive particles such as the first one, along the y-axis in such a way that the spacing between the first plurality of shaped abrasive particles be in a random way obvious especially because the distribution/orientation can be non-uniform.

With respect to claim 4, considering the fact that Seth discloses that the predetermined distribution or orientation of the shaped abrasive particles can be controlled but non-uniform ([0125]-[0136] and [0178]), and that this disclosure is taken to apply to all axis, the reference is seen to render the distribution/orientation of the different types of shaped abrasive particles such as the second one, along the y-axis in such a way that the spacing between the second plurality of shaped abrasive particles be in a random way obvious especially because the distribution/orientation can be non-uniform.

With respect to claim 5, considering the fact that Seth discloses that the predetermined distribution or orientation of the shaped abrasive particles can be controlled but non-uniform ([0125]-[0136], and [0172]-[0178]), and that this disclosure is taken to apply to all axis, the reference is seen to render the distribution/orientation of the different types of shaped abrasive particles, i.e. first and second abrasive particles, about the x-axis obvious wherein due to the fact that the distribution is non-uniform, the spacing between the plurality of first and second shaped abrasive particles may vary, but due to the fact that it is controlled, and that the disclosed distributions contribute to improved performance ([0178]-[0179]), the variation in spacing is expected to be within a defined range, which means it is expected for the variation to have a minimum and a maximum. Seth discloses that the distribution of the different pluralities of shaped abrasive particles, such as first and second ones, when in controlled way, facilitate improved grinding performance ([0178]-[0179]). Therefore, it is expected that while the spacing of the particles may vary, it would vary within a minimum and a maximum as it has to be in a controlled way to facilitate the grinding performance. 
This is especially in light of the fact that Seth clearly recognizes the importance of controlling one or more predetermined orientation characteristics of the shaped abrasive particles relative to the grinding direction to improve/control the grinding performance of the abrasive article ([0179]), and controlling the orientation or distribution of the shaped abrasive particles clearly include the controlling or orientation of the different groups of shaped abrasive particles.

With respect to claim 6, as shown in at least embodiments of Figures 5 and 6, there is a spacing between the shaped abrasive particles in each row, wherein each row is taken to render one plurality of the claimed shaped abrasive particles obvious, and that this spacing is expected to vary within a “second defined range” especially in light of the fact that the distribution does not have to be uniform ([0125]), and that due to the benefit of having a controlled distribution, there is expected to have a the spacing within a defined range. It is also noted that the reference discloses non-shadowing arrangement of the particles. 
The spacing between the first plurality of abrasive particles and the second one, and between the particles within first plurality of abrasive particle together, is not expected to necessarily be the same, again, due to the disclosure of the reference on having the distribution in not only a non-uniform way, but also following a pattern or design ([0125]). As the reference discloses that the pattern can be regular and repetitive, the pattern may not be a repeating arrangement ([0125]). Thus, there is enough disclosure in the reference to suggest that the distance or spacing between the particles within first plurality of abrasive particles is not the same as the distance between the particles of the first and second pluralities of abrasive particles. 
This is especially in light of the fact that Seth clearly recognizes the importance of controlling one or more predetermined orientation characteristics of the shaped abrasive particles relative to the grinding direction to improve/control the grinding performance of the abrasive article ([0179]), and controlling the orientation or distribution of the shaped abrasive particles clearly include the controlling or orientation of the different groups of shaped abrasive particles. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

With respect to claim 7, as shown in at least embodiments of Figures 5 and 6, there is a spacing between the shaped abrasive particles in each row, wherein each row is taken to render one plurality of the claimed shaped abrasive particles obvious, and that this spacing is expected to vary within a “third defined range” especially in light of the fact that the distribution does not have to be uniform ([0125]), and that due to the benefit of having a controlled distribution, there is expected to have a the spacing within a third defined range. It is also noted that the reference discloses non-shadowing arrangement of the particles. 
The spacing between the first plurality of abrasive particles and the second one, and between the particles within the second plurality of abrasive particle together, is not expected to necessarily be the same, again, due to the disclosure of the reference on having the distribution in not only a non-uniform way, but also following a pattern or design ([0125]). As the reference discloses that the pattern can be regular and repetitive, but that the pattern may not necessarily be a repeating arrangement ([0125]). Thus, there is enough disclosure in the reference to suggest that the distance or spacing between the particles within the first plurality of abrasive particles is not the same as the distance or spacing of the particles within the second plurality of abrasive particles, and that the reference is open to have these two spacings different than the spacing between the different rows of plurality of abrasive particles.
This is especially in light of the fact that Seth clearly recognizes the importance of controlling one or more predetermined orientation characteristics of the shaped abrasive particles relative to the grinding direction to improve/control the grinding performance of the abrasive article ([0179]), and controlling the orientation or distribution of the shaped abrasive particles clearly include the controlling or orientation of the different groups of shaped abrasive particles.

With respect to claim 8, Seth discloses distribution of the shaped abrasive particles can follow a sequence or arrangement and that it can even be in a repetitive manner ([0125]). This is taken to render claim 8 obvious. Nevertheless, Seth also discloses embodiments such as Figure 26 which clearly shows alternating rows (Figure 26). It is important that as noted above in the rejection of claim 1, the different groups or rows of shaped abrasive particles can have different compositions ([0123]); thus, the pluralities of the first and second shaped abrasive particles, as claimed, is rendered obvious. 

With respect to claim 11, Seth is drawn to the use of shaped abrasive particles (throughout the reference), and in particular, Figure 1B shows one embodiment in which the minor surface of the shaped abrasive particles is disposed on the backing, and the major surface of the shaped abrasive particles is at 70 degrees to the backing. Also, the Figure is taken to show an upright position for the shaped abrasive particles. As noted above, under the 112 rejection, the language of the claims is found indefinite as to how the particle, even the major surface of it, can be positioned at 70 degrees to the backing but that the particle can also be oriented in an upright position. 

With respect to claim 12, Seth discloses trigonal platelets as, at least, one embodiment for the shape of the shaped abrasive particles ([0082], Figures 3A, 3B, 7B, 20C) and it should be noted that the aspect ratio of the particles is “at least” 1:1 ([0091]-[0093]) which further suggests “platelet” shape.

With respect to claim 16, Seth discloses that the shaped abrasive particles can be oriented in a side orientation relative to the backing, at a position having a tilt angle of at least about 45° ([0150]-[0151]). The reference also discloses that the shaped abrasive particles can have a side orientation defined by a second tilt angle ([0151]). Additionally, the reference is open to having different tilt angles and different orientations for the different groups of the shaped abrasive particles ([0151]-[0153]); thus, this disclosure along with embodiments such as the one shown in Figure 7B renders having an angle of at least 45 degrees from a surface that extends in the x and y axis obvious. 

With respect to claim 17, Seth discloses abrasive articles comprising a backing having adhesive layers such as make coat and size coat (abstract, throughout the reference, but in particular, [0117]-[0118], [0145], [0147]), applied onto one of the major surfaces of the backing, wherein a plurality of shaped abrasive particles ([0081]-[0082]) are applied and assembled onto the backing, using the adhesive layer(s), based on, at least, one predetermined orientation ([0125]-[0136] and [0172]-[0178]). A backing has two major surfaces, and the make and size coats are applied onto one. Seth discloses different embodiments such as those displayed in Figures 5 and 6, wherein the shaped abrasive particles are arranged in such a way that there are different rows of shaped abrasive particles having different orientations (Figures 5, and 6, [0186]-[0190]). In each Figure, one of the rows can be taken to read on the claimed “first plurality of abrasive particles” and another row can be taken to read on the claimed “second plurality of abrasive particles” wherein, considering the two-dimensions shown in said Figures, each row is spaced apart from the other row in the x-axis, and wherein both rows extend in similar paths to one another with respect to the y-axis. It is noted that in Figure 5, the x-axis can be considered the vertical axis in the two-dimensional diagram or that the two-dimensional diagram can simply be rotated to match an x-axis in horizontal line and the y-axis in a transverse direction. For Figure 6, the x-axis can be considered the horizontal axis and the y-axis would be the vertical axis which transverses on the x-axis. Thus, Seth clearly renders it obvious that the different pluralities of the shaped abrasive particles differ from the other row in composition, especially in light of the fact that Seth discloses that the different predetermined positions ([0119]-[0120]) of the shaped abrasive particles can differ significantly in their composition ([0123]). According to the language of claim 17, the “first plurality of abrasive particles” and the “second plurality of abrasive particles” can differ in at least one of a size, average weight, a composition chemistry, and shape. 
With respect to what axis to be considered as x and which one as y, it is important to note that each of the Figures 5 or 6 can be rotated if needed; what is important to consider is that in a two-dimensional surface, one axis is considered y-axis while the other which is being transverse to the y-axis, to be considered as x-axis. The z-axis would be orthogonal to both x-axis and y-axis; it should be noted that the Figures are two-dimensional.
Seth, additionally, discloses that the predetermined orientation/distribution can be a controlled, non-uniform or a controlled uniform distribution, or a combination thereof ([0125]) and that exemplary predetermined orientation characteristics can include predetermined rotational orientation, a predetermined lateral orientation, a predetermined longitudinal orientation, a predetermined vertical orientation, a predetermined tip height, and a combination thereof ([0136]). The reference is open to a rotational orientation, as one of the predetermined orientation, and as such, there is an implied z-axis to the orientation of the shaped abrasive particles. 
As such, the limitation of claim 17 is rendered obvious.

With respect to claim 18, considering the fact that Seth discloses that the predetermined distribution or orientation of the shaped abrasive particles can be controlled but non-uniform ([0125]-[0136], and [0172]-[0178]), and that this disclosure is taken to apply to all axis, the reference is seen to render the distribution/orientation of the different types of shaped abrasive particles, i.e. first and second abrasive particles, about the x-axis obvious wherein due to the fact that the distribution is non-uniform, the spacing between the plurality of first and second shaped abrasive particles may vary, but due to the fact that it is controlled, and that the disclosed distributions contribute to improved performance ([0178]-[0179]), the variation in spacing is expected to be within a defined range, which means it is expected for the variation to have a minimum and a maximum. Seth discloses that the distribution of the different pluralities of shaped abrasive particles, such as first and second ones, when in controlled way, facilitate improved grinding performance ([0178]-[0179]). Therefore, it is expected that while the spacing of the particles may vary, it would vary within a minimum and a maximum as it has to be in a controlled way to facilitate the grinding performance. 
This is especially in light of the fact that Seth clearly recognizes the importance of controlling one or more predetermined orientation characteristics of the shaped abrasive particles relative to the grinding direction to improve/control the grinding performance of the abrasive article ([0179]), and controlling the orientation or distribution of the shaped abrasive particles clearly include the controlling or orientation of the different groups of shaped abrasive particles.

With respect to claim 19, Seth discloses distribution of the shaped abrasive particles can follow a sequence or arrangement and that it can even be in a repetitive manner ([0125]). This is taken to render claim 8 obvious. Nevertheless, Seth also discloses embodiments such as Figure 26 which clearly shows alternating rows (Figure 26). It is important that as noted above in the rejection of claim 1, the different groups or rows of shaped abrasive particles can have different compositions ([0123]); thus, the pluralities of the first and second shaped abrasive particles, as claimed, is rendered obvious.

With respect to claim 20, Seth discloses abrasive articles comprising a backing having adhesive layers such as make coat and size coat (abstract, throughout the reference, but in particular, [0117]-[0118], [0145], [0147]), applied onto one of the major surfaces of the backing, wherein a plurality of shaped abrasive particles ([0081]-[0082]) are applied and assembled onto the backing, using the adhesive layer(s), based on, at least, one predetermined orientation ([0125]-[0136] and [0172]-[0178]). A backing has two major surfaces, and the make and size coats are applied onto one. Seth discloses different embodiments such as those displayed in Figures 5 and 6, wherein the shaped abrasive particles are arranged in such a way that there are different rows of shaped abrasive particles having different orientations (Figures 5, and 6, [0186]-[0190]). In each Figure, one of the rows can be taken to read on the claimed “first plurality of abrasive particles” and another row can be taken to read on the claimed “second plurality of abrasive particles”. The Figures are two dimensional; considering the two-dimensions shown in said Figures, each row is spaced apart from the other row in the x-axis, and wherein both rows extend in similar paths to one another with respect to the y-axis. It is noted that in Figure 5, the x-axis can be considered the vertical axis in the two-dimensional diagram or that the two-dimensional diagram can simply be rotated to match an x-axis in horizontal line and the y-axis in a transverse direction. For Figure 6, the x-axis can be considered the horizontal axis and the y-axis would be the vertical axis which transverses on the x-axis. 
Thus, Seth clearly renders it obvious that the different pluralities of the shaped abrasive particles differ from one row to the other in composition, especially in light of the fact that Seth discloses that the different predetermined positions ([0119]-[0120]) of the shaped abrasive particles can differ significantly in their composition ([0123]). According to the language of claim 20, the “first plurality of abrasive particles” and the “second plurality of abrasive particles” can differ in at least one of a size, average weight, a composition chemistry, and shape. Although certain description has been provided to show that x- and y-axis are present in Figures 5 and 6, it is important to note that said Figures can be rotated to change the axis. The important point is that the orientation/position of the shaped abrasive particles in Figures 5 and 6, as two-dimensional figures, is based on x-axis and y-axis. 
Seth, additionally, discloses that the predetermined orientation/distribution can be a controlled, non-uniform or a controlled uniform distribution, or a combination thereof ([0125]) and that exemplary predetermined orientation characteristics can include predetermined rotational orientation, a predetermined lateral orientation, a predetermined longitudinal orientation, a predetermined vertical orientation, a predetermined tip height, and a combination thereof ([0136]). The reference is open to a rotational orientation, as one of the predetermined orientation, and as such, there is an implied z-axis to the orientation of the shaped abrasive particles. 
Seth discloses a radial pattern for disposing the shaped abrasive particles ([0125]); thus, although Seth may not literally disclose a Figure or embodiment to expressly show the positioning/orientation of the pluralities of shaped abrasive particles in a radial axis direction, based on the cumulative disclosure of Seth, in particular [0125], the orientation of shaped abrasive particles in radial axis direction, in similar path, with respect to an annular path direction, is well within the teachings of Seth.  
As such, the limitation of claim 20 is rendered obvious.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0344786 to Keipert et al. (hereinafter Keipert) submitted in the IDS filed on 08/06/2019.

With respect to claim 10, Seth renders an abrasive article comprising at least two pluralities of shaped abrasive particles, which differ from one another in the orientation/distribution and composition, obvious as detailed out above in the rejection of claim 1. Seth does not expressly and/or literally disclose a “non-linear” path for the distribution of the two pluralities of shaped abrasive particles so as to vary along the x-axis direction and the y-axis direction of the abrasive article. 
Seth is drawn to a variety of different predetermined distribution which may be controlled and non-uniform, or controlled and uniform, may be shadowing or non-shadowing, and may be following a pattern or design ([0125]), and that orientations may be rotational, lateral, longitudinal, vertical and tip height or combination thereof (Seth, [0136]) for different pluralities of shaped abrasive particles (Seth [0125]-[0136] and [0177]-[0179]). As such, Seth is seen to render variation along x-axis and y-axis directions obvious, as also detailed out above in other dependent claims.
Keipert, drawn to coated abrasive articles using shaped abrasive particles, which is the same field of art as that of Seth, discloses embodiments in which the shaped abrasive particles follow a non-linear path so as to vary along the x-axis direction and the y-axis direction of the abrasive article as shown in Figures 2 and 4. Keipert is an evidence of the fact that such a distribution as claimed in claim 10 has been taught and used before in the same field of art.  
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified Seth in order to include the first plurality of abrasive particles and the second plurality of abrasive particles, each, following a non-linear path so as to vary along the x-axis direction and the y-axis direction of the abrasive article, as that taught and shown by Keipert, in embodiments of Figures 2A, 2B, 2C, 4A, 4B, and 4C motivated by the fact that Seth is generally open to different distribution and orientation of the shaped abrasive particles which can include pattern and designs, and this is taken to read on any pattern or design, and the fact that the teaching of Keiper is an evidence of the fact that the pattern claimed in claim 10 has been taught and used in the prior art before, and thus, it would have been well within the scope of a skilled artisan to have utilized the non-linear path for the arrangement/distribution of the first plurality of abrasive particles and the second plurality of abrasive particles to vary along the x-axis direction and the y-axis direction of the abrasive article as that taught in Keipert, in the teachings of Seth motivated by the fact that Keipert is an evidence of the fact that “non-linear path” has been known in the same field of art, and thus, it would be well within the scope of a skilled artisan to have implemented the same path in the distribution of the different pluralities of abrasive particles of Seth.

Allowable Subject Matter
Claims 9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art do not disclose or suggest the cumulative limitations of claims 1 and 9; that is the prior art do not disclose or suggest the abrasive article of claim 1, wherein the average deviation of the location of a single abrasive particle of at least one of the first plurality of abrasive particles and the second plurality of abrasive particles within a single row varies randomly by no more than about plus or minus (+/-) times the thickness of the single abrasive particle. Furthermore, the prior art do not disclose or suggest the cumulative limitations of claims 1, 11, and 13; that is the prior art do not disclose or suggest the abrasive article of claim 11, wherein the first plurality of abrasive particles comprise shaped abrasive particles and the second plurality of abrasive particles comprise crushed abrasive particles. Additionally, the prior art do not disclose or suggest the cumulative limitations of claims 1, 11, and 14; that is the prior art do not disclose or suggest the abrasive article of claim 11, wherein the first plurality of abrasive particles comprise shaped abrasive particles of a first size and first average weight, and wherein the second plurality of abrasive particles comprise shaped abrasive particles of a second size and second average weight that differs from the first size and first average weight. Moreover, the prior art do not disclose or suggest the cumulative limitations of claims 1, 11, and 15; that is the prior art do not disclose or suggest the abrasive article of claim 11, wherein the abrasive article includes a mixture of abrasive particles that include the first plurality of abrasive particles having a generally uniform size and shape and second plurality of abrasive particles having a generally uniform size and non-uniform shape.
Seth does not disclose an average deviation of the location of abrasive particles within a single row. Also, although Seth discloses that the distribution of the particles, which can be predetermined, can be based on pattern, design, sequence, array, arrangement, repetitive and non-repetitive manner as well as controlled non-uniform, controlled uniform, and combination as well as in radial, spiral, phyllotactic pattern, or asymmetric pattern ([0118]-[0125]), as well as rotational orientation, lateral orientation, longitudinal orientation, vertical orientation and tip height orientation ([0136]), the reference does not disclose or suggest that out of the two sets of the pluralities of abrasive particles as claimed in claim 1, which, at least, one would have the specific orientation as claimed in claim 11, one set would be shaped abrasive article and the other would be crushed. Seth recognizes the use of “crushed abrasive grits” ([0149]), but does not suggest that a combination of the two, i.e. shaped and crushed abrasive grits, can be used together wherein the two would satisfy the requirements of claims 1 and 11. Moreover, Seth discloses a range of different shapes for their shaped abrasive particles ([0082]); thus, the reference is seen to teach different sizes because different shapes have different sizes. However, Seth does not disclose the weight of the different sets or different shapes of abrasive particles; thus, no conclusion can be made that one set has a weight different than another. In addition, as noted above, although the reference teaches the use of crushed abrasive particles (i.e. particles having non-uniform shape), Seth does not disclose that the two sets of particles, one has uniform size and shape and the other has uniform size but non-uniform shape. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731